DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 27-47 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDSs filed have been considered.

Claim Rejections - 35 USC § 112 - Does not further limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 28 depends from cancelled claim 1.  For the purpose of examination, it is interpreted that claim 28 depends from claim 27.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 27-47 are drawn to processes.  The claim(s) recite(s) the judicial exceptions of the mental steps of identifying a target molecule and identifying a small candidate molecule.  The claims recite a mathematical step of calculating a binding affinity through calculating a free energy difference.  The claims recite the mathematics of analyzing the atomic topology of each of the molecules separately and each of the molecules in a complex.  The claims recite mathematically determining intermediate systems along a transformation path.  The claims recite performing mathematical simulations.  The claims recite the mathematics of the soft bond potential through constraints and equations.  Claim 28 recites mathematical constraints.  Claim 29 further limits the intermediate constraints.  Claims 30-36 recite mathematical constraints on the intermediate constraints and types of free energies calculated.  Claim 37 further limits the van der Waals interactions.  Claim 38 further limits the potentials on the ring structures.  Claim 39 calculates Monte Carlo simulations.  Claim 40 further limits the mathematics of the free energy difference calculation.  Claim 41 recites statistical thermodynamic properties of the free energy difference.  Claims 42 and 46 recite statistical thermodynamics ensembles.  Claims 43-44 recite estimators.  Claim 45 recites mathematical integration.  Claim 47 restricts one of the sets of atoms to be the null set.  This judicial exception is not integrated into a practical application because the fact pattern of the instantly rejected claims is not analogous to any fact pattern of claims cited in MPEP Section 2106 that has been found to be patent eligible. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because the document of Brooks et al. [Journal of Computational Chemistry, volume 4, 1983, pages 187-217] teaches that using a computer to conduct a force field analysis on the atomic level within a molecule is routine and conventional in the prior art.

Related Prior Art
The document of Brooks et al. teaches using the CHARMM force field to understand the geometry and energetics of a single molecule at the atomic level.  The document of Beroza et al. [PNAS, volume 88, 1991, pages 5804-5808; on IDS] studies using a Monte Carlo simulation with intermediate steps to analyze the protonation of interacting residues in proteins.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        28 May 2022